I concur in dismissing the bill, but not for the reasons stated by Mr. Justice POTTER.
The receiver of the Sunset Terrace Resort Company sold to defendant Geistert the interest of that company in certain land contracts, acquired by way of quitclaim deed from the vendee therein. There never was any assumption by the Sunset Terrace Resort Company of the contract obligations of the vendee in the land contracts. In authorizing sale by the receiver, the court had no power to require the purchaser from the receiver to agree to pay the contracts, and defendant's agreement to pay the vendors was nudum pactum. Privity of obligation between the vendors and vendee in the land contracts did not carry over to the assignee of the vendee by the naked quitclaim deed, nor did liability for deficiency upon foreclosure. The receiver of such assignee was not concerned with anything beyond the mere pecuniary interest of the Sunset Terrace Resort Company in the land contracts. Defendant Geistert cannot be held to pay the contracts.
BUTZEL, C.J., and CLARK, McDONALD, SHARPE, NORTH, and FEAD, JJ., concurred with WIEST, J.
 *Page 1